Title: William Carmichael to the American Commissioners, 5 April 1786
From: Carmichael, William
To: American Commissioners



Gentlemen
Madrid 5th. April. 1786

I this day received from the Secretary of States Department a letter from the Count D’Expilley inclosing one from Mr. Lamb, copies of which I have the honor to transmit for your Excellencies information. Messrs. Lamb and Randall left Barcelona the 11th. Ulto. After their Departure I procured a letter in their favor from his Excellency the Ct. de Florida Blanca to the Ct. D’Expilley which I forwarded under cover of the Letter to Mr. Lamb.
Untill I can have an oppertunity of conversing with the Secretary mentioned in the Count’s Letter I cannot particularly ascertain the cause which has retarded the conclusion of the treaty between Spain and the Regency. The Articles were long since adjusted and the money was some time ago landed at Algiers destined for presents &c. &c. I presume however that new difficulties have arisen on account of the desire of this Court to obtain a peace for Naples and Portugal as Letters by the last post from Carthagena mention that the Envoys from these Courts for that object were waiting there to receive Intelligence from Algiers before they chose to embark for that place.
The Secretary from thence with dispatches to the Ministry here may possibly remove these Obstacles, or at least give some insight  with respect to the Extraordinary delay which the Ct. D’Expilly has experienced in his negotiation. The only obstacle to prevent its termination after the one before mentioned must arise from the Quantum of money to be paid by Spain to the Algerines. This Court wishes to diminish—the Regency to augment the amount of the Sum appropriated to this use.
I am very apprehensive that a truce for a short period will be the utmost that we shall be able to obtain. I am persuaded that the Ct. D’Espilly will employ all the influence and experience he hath acquired by his residence there to render us service, in which he will perfectly second the views of his Court.
It is unnecessary for me to enter into any details respecting the Mission of Mr. Barclay. I flatter myself that he is convinced that I have done every thing which depended on me to fulfil your Excellencies intentions in sending that Gentleman to Madrid: I cannot however refrain from mentioning the exceeding liberal and friendly conduct of his Excy. the Ct. de Florida Blanca on this occasion. The Manner of conferring adds greatly to the obligation conferred. I have the honor to be with the highest respect your Excellencies Most obedt. & Humble Servt.,

Wm. Carmichael

